ALLOWABILITY NOTICE 
Reasons for Allowance

The following is an examiner's statement of reasons for allowance:
Applicant has demonstrated a surprising and unexpected activity of the  novel methyl menthol compounds claimed in amended claim 1 over the Comparative Compounds as demonstrated in examples disclosed in the instant Specification on Table 12.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL P COHEN whose telephone number is (571)270-7402.  The examiner can normally be reached on M-Th 8:30-5:30; F 9-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frederick Krass can be reached on (571)272-0580.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/MICHAEL P COHEN/Primary Examiner, Art Unit 1612